           Case 5:21-cv-03073-SAC Document 6 Filed 07/30/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


EDGAR W. CLEVELAND,

                       Plaintiff,

                v.                                           CASE NO. 21-3073-SAC


CHRISTOPHER BARRATTI, et al.,

                       Defendants.


                         NOTICE AND ORDER TO SHOW CAUSE


        Plaintiff Edgar W. Cleveland filed this pro se § 1983 action against Detective Christopher

Barratti, Officer Thomas Bangert, Comcare Case Manager Rebecca (lnu), and an unnamed “male

counselor of Carolyn Sebbos.” (Doc. 1, p. 1.)

        When Mr. Cleveland filed his complaint and his motion for leave to proceed in forma

pauperis on March 10, 2021, he indicated that his return address was the Cherokee County Jail.

Id. The envelope containing the complaint had a return address of the mailing address for the

Cherokee County Jail. (Doc. 1-1.) Similarly, when Mr. Cleveland filed his motion to waive partial

filing fee on March 25, 2021, the envelope containing the motion had a return address of the

mailing address for the Cherokee County Jail. (Doc. 4-1.) Mr. Cleveland has filed nothing further

in this case.

        Mr. Cleveland does not appear on the Cherokee County Jail’s current in-custody list, and

he has not provided the Court with his new address. Consequently, it appears Mr. Cleveland has

failed to comply with rules of the Court which require every party, including a party proceeding

pro se, to notify the Court in writing of a change of address. D. Kan. R. 5.1(c).
                                                 1
          Case 5:21-cv-03073-SAC Document 6 Filed 07/30/21 Page 2 of 2




       IT IS THEREFORE ORDERED that Plaintiff is granted twenty (20) days to show cause

why this matter should not be dismissed without prejudice for lack of prosecution. The failure to

file a timely response may result in the dismissal of this matter without prior notice to Plaintiff.

       A copy of this Order shall be transmitted to Plaintiff at his last known address.



       IT IS SO ORDERED.

       Dated on this 30th day of July, 2021, in Topeka, Kansas.



                                               s/_Sam A. Crow_____
                                               SAM A. CROW
                                               U. S. Senior District Judge




                                                  2
